DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to the supplemental amendment filed on 04/12/2022, and claims submitted thereto are under examination. Accordingly, claim(s) 1, 3- 14, 16- 17& 21- 26 is/are pending; the claim(s) 1, 10, & 24 is/are in independent form. Claims 2, 15, 18- 20 are cancelled.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments (filed on 04/12/2022 & 03/28/2022)  with respect to amended independent claim(s) 1, 10, & 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly discovered Powell (US 7,898,112 B2) and Wang’070 (US 20170214070 A1) references are cited for the independent claims.
Claim Objections
Claim 24- 26 objected to because of the following informalities:  
In claim 24, the acronym “EPA” (see limitation “determine that the DER exceeds a threshold of the EPS upon connection of the DER and the EPA”) should be replaced to “EPS”. 
Claims 25- 26 are objected because of their dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
Claim(s) 10- 11, 13, & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. [Powell] (US Patent: 7898112B2) in view of Wang’070 et al. [Wang’070] (US 20170214070 A1).

Regarding claim 10, Powell teaches/suggests a method, comprising: 
obtaining [“uses various sensors (e.g., 321, 322, and 323) to monitor the phase, the frequency, the current, and/or the Voltages at the various monitoring points”], via one or more processors, power system measurements [“phase, the frequency, the current, and/or the Voltages”] between a microgrid [“local electric power systems”, e.g., item 105/107 in fig. 1] and an area electronic power system [public grid (seen as one of the load by the DER 205) connected with PCC, “local electric power system (local EPS) with the area electric power system (area EPS)”] (EPS) (Fig. 3, Col. 5, lines 22- 29); 
determining, via the one or more processors [controllers of the Power Firewall, e.g., item 301 to receive and read as part of “measure the voltages at the input and the output of the firewall 300, as well as the current at the output” using sensors 321, 322, 323], power flow data 
determining, via the one or more processors, that a distributed energy resource (DER) [“1energy resources (e.g., 205 and 207)”] exceeds [“may not be in compliance with standards, such as IEEE standard 1547” and “settling time 405, if the voltage and/or frequency of the distributed energy resource are out of bounds”] a threshold of the area EPS upon connection of the DER and the EPS and during an enter service period [“firewall connects the distributed energy source to the local EPS,”] based at least in part on the monitored data 
sending, via the one or more processors, a signal [any signal that implements causing to manual/automatic reset or “disconnect” after non-compliance is determined] indicating that the DER has violated the threshold (Col. 6, lines 52- 62, Fig. 3, S410 - 413).
In summary, Powell teaches system and method for ensuring DER(s) of a microgrid to comply with the rules before hooking up it with an Area Electric Power System (EPS)/public grid type of the load  [“electricity grid, which has many requirements, such as those specified in the IEEE standard 1547 or other”] without having to go through expensive testing procedure (Col. 1, Col. 2, lines 45- 50). However, Powell still does not teach the monitored data to include “rate of change of power (RoCoP)”  and using this variable as part of threshold exceeding as claimed. Hence, Powell does not teach feature shown above with 
Wang’070 is directed to injecting power to an area electronic power system [loads 116 that can be any kinds of electric load, see para. 0167, analogous to grid 101 (which is one of the power load for the source 205/207) in Powell’s system] generated at one or more distributed energy resource [supply 304, fig. 4] in a controlled manner using a rely switch [item 402] under control of a monitoring system [processor 404 that executes steps of fig. 14] (fig. 4, 14). Specifically, Wang’070 teaches/suggests the method of:
obtaining, via one or more processors [CPUs of fuel cell pack 206 shown in figs. 2- 3], power system measurements between a  distributed energy resource (DER) [one or more fuel cell 302+ power supply 304 for the pack 206] and an area electronic power system (EPS) [load 1162 which can be an example EPS because it can consume power and can connect to the power source via a rely 402], determining, via the one or more processors, a rate of change of power (RoCoP) [“ramp rate”] based on the power system measurements, determining, via the one or more processors, that the distributed energy resource (DER) exceeded exceeds a threshold [“ramp rate threshold”] of the area EPS upon [the monitoring like at step 1402 of parameters starts at the closer of the relay 402 upon returning from step 1302 to start in fig. 14] connection of the DER and the EPS and during an enter service period [the time when the power source is servicing/providing/supplying power to the load when the system starts which can be very first time or after the reset of step 1302] based at least in part on the RoCoP, and sending, via the one or more processors, a signal [“alert”] indicating that the DER has violated the threshold (Figs. 1- 4, 14, [0048, 0204-0205]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Wang’070 and Powell because they both are related to controlling power flow generated by a DER like fuel-cell to an electric load and (2) modify the system (e.g., firewall 300) of Powell for determining, a rate of change of power (RoCoP) based on the power system measurements and using the determined the RoCoP as part of determining DER’s exceeding a threshold of the area EPS as in Wang’070. Doing so the firewall/controller 301 of Powell also can prevent pushing the electrochemical conversion reaction beyond safe or efficient physical limits of the grid and/or DER (Wang’070, [0049]). Furthermore, Wang’070’s “ramp rate” variable can be understood by PHOSITA as an additional variable (in addition to voltage current, frequency etc.,) that can be tracked by the controller 301 of Powell.
Regarding claim 11, Powell in view of Wang’070 further teaches the method of claim 10, comprising, sending the signal to a display to indicate that the DER has violated the threshold (Wang’070, [0181, 0198]).
Regarding claim 13, Powell further teaches the method of claim 10, wherein the power system measurements comprise [voltage and current sensors 321/322] current measurements and voltage measurements at a point of common coupling (PCC) between the microgrid and the area EPS (Col. 4, lines 60- 67, fig. 2).
Regarding claim 17, Powell in view of Wang’070 further teaches the method of claim 10, comprising:
determining whether the DER is ramping up or ramping down, calculating the first RoCoP over an interval [e.g., wait 417] based on a difference between a first power value at a start of the interval and a second power value at an end of the interval, and determining that the first RoCoP change over the interval is greater than the threshold (Fig. 3 of Powell and Fig. 14 of Wang’070 & associated texts).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Wang’070 and further in view of Harrison (US 20200051677 A1).

Regarding claim 12, Powell in view of Wang’070 further teaches generating a lock out signal [“the firewall may hold off 413 for a period” and/or “islanding exists, and it needs to be disconnected”] to cause the microgrid to be disconnected from the area EPS upon determining DER has violated the rules (Powell, Fig. 3, S409, 412- 413). Powel in view of Wang’070 further teaches the rule of compliance may differ based on types of the DERs and allows firewall to be programmed by a user by receiving a user input (Powell, Col.5, lines 30- 35).
Powell in view of Wang’070 is silent about teaching user entering number of violations allowed to occur before sending violation signal. Put differently, Powel in view of Wang’070 does not teach receiving, via a user input, a number of violations allowed to occur by the DER and its sending lock out signal is by comparing with the number of violations entered by the user.
Harrison is directed to a processor generating one or more alerts upon reaching one or more abnormal conditions. Specifically, Harrison teaches method comprising: receiving, via a user input, a number of violations allowed [“set a number of task that is allowed to be missed before an alert is sent to the care provide”] to occur and upon exceeding the number of violations, sending, via the one or more processors, an alert signal ([0155]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Harrison and Powell in view of Wang’070 because they both are related to generating alerts when one or more violation occurred and (2) modify the system of Powell in view of Wang’070 to allow user to enter a number of violations allowed to occur by the DER so that lock out signal to cause the microgrid to be disconnected from the area EPS can be generated and sent upon exceeding the number of allowed violations as suggested by Harrison. Harrison teaches an exemplary technique for minimizing the numbers of alerts to avoid overwhelming the user who has to perform “manual reset” in every occurrences of upon receiving a violation notification.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Wang’070 and further in view of Sinha et al [Sinha] (US 6,697,951 81,) and Weyl (US 20200310404 A1). Sinha and Weyl are reference of record.
Regarding claim 14, Powell in view of Wang’070 teaches of allowing user to enter various data [“reprogrammable via a switch or a keyboard-entered code for used”] (line 30- 35). However, Powell in view of Wang’070 is silent about specifying those entered/programmed data to comprising nameplate capacity and enter service period of the DER as claimed.
Sinha teaches a user input [shown in fig. 4] configured to allowing user to enter service period of the DER [DPG 104 of fig. 1] so that the duration of the time the DER provides power to the EPS [grid 112 of fig. 1] can be controlled (Col. 7, lines 45-55).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Sinha and Powell in view of Wang’070 because they both are related to managing power exchange between the DER and EPS/grid and (2) modify the system of Powell in view of Wang’070 to allow its user to provide user input to set a service period (time window) about when to enter service mode (start selling power to the grid) as in Sinha. Doing so the owners of the DER of the Powell in view of Wang’070 can easily manage when and how long to sell (enter service period) and when and how long to buy power from the grid 112 to the local network 16 based on their needs and preference (Sinha, Col.2, lines 25- 30).
The combination of Powell, Wang’070, and Sinha still does not teach but Weyl, in the field of managing distributed energy resources teaches, out of many parameters that can be entered/provided via a user input includes, inter alia, "DER nameplate capacity", Adjusted Settings, Operational Status Information ([0079]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Weyl and Powell, Wang’070, and Sinha because they both are related to they both related to managing DER devices coupled with an utility grid and (2) modify the above combination Powell, Wang’070, and Sinha to use its user interface to enter DER nameplate capacity of the DER (power resource 205 of Powell) as in Weyl. Doing so the administrators of the grid will have improved visibility and predictability information about the characteristics of the employed DERs to build safer and more reliable, more cost-effective grid (Weyl, [0015]).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Wang’070 and further in view of Jia et al.[Jia] (US 20200322813 A1).
Regarding claim 16, Powell in view of Wang’070 still teaches/suggests the method of claim 10, further comprising: calculating the first RoCoP over a first interval, calculating a second RoCoP over a second interval and comparing the calculated RoCoP with enter service average threshold (Powell, Fig. 3, Wait loop 417 for the ramp rate as in Wang’070’s fig. 14).
Powell in view of Wang’070 does not teach determining whether a consecutive average over the first interval and the second interval is greater than an enter service average threshold.
Jia is directed to performing failure recovery based on monitoring/measuring of the data beam failure recovery and communication system ([005-006]). Specifically, Jia teaches method steps comprising calculating the first measurement of the data over a first interval, calculating a second measuring of the data over a second interval, and determining whether a consecutive average over the first interval and the second interval is greater than a threshold ([0146]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Jia and Powell in view of Wang’070 because they both are related to a processor receiving consecutive measurements from a monitored system and (2) modify the system of Powell in view of Wang’070 to determining whether a consecutive average over the first interval and the second interval is greater than an enter service average threshold as suggested by Jia. Doing so detecting of false positive RoCoP measurement violation can be minimized as can be clear to PHOSITA.

Claim(s) 1, 3-4, 6-7, 9, 21, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Wang’070 and further in view of Gubba Ravikumar [Gubba, reference of the record] (US 20180316175 A1). The combination of Powell, Wang’070, and Gubba is referred as PWG hereinafter.
Regarding claim 1, Powell teaches a monitoring system [figs.1- 2], comprising: 
a communication port [“the firewall 300 includes a communication port”] configured to communicatively couple the monitoring system to outside devices 
 a memory [memory 309]; and a processor [e.g., microprocessor 310] operatively coupled to the memory, wherein the processor is configured to execute instructions stored on the memory to perform operations comprising: 
obtaining power system measurements [step 401] from a microgrid [power system 105/107] connected with an area electric power system [grid, like system 101] 
 determining a power values [“monitor the phase, the frequency, the current, and/or the voltages at the various monitoring points”] 
determining that a distributed energy resource (DER) exceeds [No in S410, “when the distributed energy source is not in compliance with a standard for interconnecting distributed resources with electric power systems”] a threshold of the EPS upon connection of the DER and the EPS [“grid”, “the common coupling 101 is the transmission lines of the electricity grid”] and during an enter service period [after S407 wherein “the firewall connects 407 the distributed energy resources to the local electric power system”] and based at least in part on the power values any signal that causes to switch off in 412 and/or hold Off in 413 after step 410] indicating that the DER has violated the threshold (Fig. 3, claim 3).
Powell does not teach its system also determining rate of change of power (RoCoP) (as part of its determined power values) from the system measurements and using it to determine the DER exceeds a threshold as claimed. Put differently, Powell teaches all elements of the claim except RoCoP types of power value and the monitoring system’s communication port configured to communicatively couple the monitoring system to a recloser control between a microgrid and an area electric power system (EPS) and receiving power system measurements are from the recloser system as shown with strikethrough emphasis.
Wang’070 teaches a monitoring system comprising a communication port, a memory, and a processor, wherein the processor is configured to:
obtaining power system measurements and determining a rate of change of power (RoCoP) based on the power system measurements, determining that a distributed energy resource (DER) exceeds a threshold of an EPS upon connection of the DER and the EPS and during an enter service period and based at least in part on the RoCoP and ending a signal indicating that the DER has violated the threshold (Figs. 1- 4, 14, [0048, 0204-0205]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Wang’070 and Powell because they both are related to controlling power flow generated by a DER like fuel-cell to a large electric load and (2) modify the system of Powell for determining, a rate of change of power (RoCoP) based on the power system measurements and using the determined the RoCoP as part of determining DER’s exceeds a threshold of the area EPS as in Wang’070. Doing so the firewall of Powell also can prevent pushing the electrochemical conversion reaction beyond safe or efficient physical limits (Wang’070, [0049]). Wang’070 teaches additional power parameters (e.g., Ramp rate/RoCoP) that should be analyzed upon connection of the DER with the EPS to allow safe injecting of the power generated by DER to the EPS.
Accordingly, Powell in view of Wang’070 teaches all elements of the claim except the monitoring system using its communication port to couple with a recloser control and obtaining the system measurement from the recloser control as shown above with strikethrough emphasis.
Gubba is directed to a system and method for determining a disturbance in an electrical power delivery system by obtaining measurements (frequency, power flow) and determining whether to selectively isolate a microgrid [distributed site 146] from the electrical power system (EPS) (Fig. 1,5, Abstract). Specifically, Gubba teaches a monitoring system [system of fig. 1] comprising:
a communication port [port of the remote IED 102 that couples with local IED like IED 108 as part of “central IED 102 may communicate with other IEDs 104-108 to provide control and monitoring of the other IEDs 104-108”] configured to communicatively couple the monitoring system to a recloser control [local IED 108 that is in “communication with a recloser”] between a microgrid [site 146] and an area electric power system (EPS)/grid (Fig. 1, [0035, 0039]);
memory; and a processor operatively coupled to the memory, wherein the processor is configured to execute instructions stored on the memory to perform operations comprising: (Figs. 2- 3 show that IEDs can have processor and memory)
obtaining [“IED 102 may also be a PLC or any similar device capable of receiving communications from other IEDs”] power system measurements from the recloser control ([0022, 0038-0040]).
It would have been obvious to one ordinary skill in the art before the filing of this application to (1) combine the teachings of Powell in view of Wang’070 and Gubba because they both related to providing power to an EPS/utility grid from one or more distributed electric resources and (2) modify the system of Powell in view of Wang to use its communication port to communicatively couple with a recloser control (like IED 108 of fig. 1 in Gubba) utilized to monitor and manage nearby microgrid with another DER (like using Firewall 201 to manage both the DER 205 and DER 207). Doing so the control operations performed by the controller 301 of Powell in view of Wang’070 can be expanded to nearby microgrids/DERs including determining whether the power is flowing into or out of the nearby distributed site (Gubba, [0018, 0022]).

Regarding claim 3, PWG further teaches the monitoring system of claim 1, wherein the threshold is established using an Institute of Electrical and Electronics Engineers (IEEE) 1547-2018 standard (Powell, Claim 4).
Regarding claim 4, PWG further teaches/suggests the monitoring system of claim 3, wherein the threshold [“ramp rate threshold 608”] is a maximum active power increase of a single step (Wang’070, [0088]).
Regarding claim 6, PWG further teaches/suggests the monitoring system of claim 1 wherein the threshold is an average rate-of-change threshold [“compliance with IEEE standard 1547, or other similar standards in effect in Europe and other areas of the world”] over full enter service period, and wherein the RoCoP of two consecutive steps [looping in S409 – 411 twice for the parameter of Ramp rate of Wang in the combined teaching] are compared to the average rate-of change threshold (Powell, Col. 4, lines 50- 55, fig. 3 & Wang’070, fig. 14).
Regarding claim 7, PWG further teaches/suggests the monitoring system of claim 1, wherein the monitoring system is configured to send the signal to the recloser control to allow the recloser control to open a recloser [IED causing to disconnect the grid with local micro-grid], thereby disconnecting the DER from the area EPS (Gubba, [0035, 0065]).
Regarding claim 9, PWG further teaches/suggests the monitoring system of claim 1, wherein the monitoring system is configured to send the signal [“alert”] to notify an operator that the DER has violated the threshold (Powell, Fig. 3 & Col. 6, lines 60- 65 & Wang’070 [0192]).

Regarding claim 21, PWG further teaches/suggests the system of claim 1, wherein the processor is further configured to execute instructions stored on the memory to perform operations comprising:
 adjusting [“disconnect the electric path” of Powell and/or “the fuel cell power controller relay 402 is also interrupted to prevent damage to the load and/or to the fuel cell power controller” cause adjustment in output of the power from the power source/DER] a power output of the DER to control the RoCoP (Powell, Claim 3, Wang’070, [0205]).
Regarding claim 23, PWG further teaches/suggests the system of claim 21, wherein adjusting the power output of the DER comprises adjusting [opening/closing the relay] power electronics (Powell, Claim 7 & Wang’070, [0044, 0205]).

Regarding claim 24, the rejection of claim 1 is incorporated. Therefore, only in summary, Powell teaches a system [system 200 shown in fig. 1], comprising: 
i) a

ii) a monitoring subsystem [Firewall 300], comprising:
 a second communication port [“the firewall 300 includes a communication port” that allows to exchange data with outside devices] to communicatively couple to the first communication port (Col. 5, lines 35- 37, fig. 3); 
a memory [item 309]; and a processor [microprocessor 310] operatively coupled to the memory, wherein the processor is configured to execute instructions stored on the memory to: (fig. 2);
analyze the plurality of electrical measurements from the sensor circuit (Fig. 3, S401/409);
determine a power flow of the DER based on the plurality of measurements, determine that the DER exceeds [“the distributed energy source is not in compliance with a standard for interconnecting distributed resources with electric power systems” or No in S410 in fig. 3] a threshold of the EPS upon connection of the DER and the EPS and during an enter service period [after connect in S407] based at least in part on the RoCoP and implement an action [e.g., S412/413/414] (Fig. 3 & associated texts, claim 3).
Powell does not teach the features shown above with strikethrough emphasis. In summary, Powell does not teach a recloser control subsystem and determining “rate of change of power (RoCoP) of the DER”.
Wang’070 teaches a monitoring subsystem configured to analyze the plurality of electrical measurements from the sensor circuit, determine a rate of change of power (RoCoP) of the DER [Power supply304/104] based on the plurality of measurements, determine that the DER exceeds a threshold [Yes, in passed ramp rate threshold step of fig. 14] of the EPS upon connection [connection will be closed after reset of the previous execution] of the DER and the EPA and during an enter service period (Figs. 1-2, 14, [0204-0205]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Wang’070 and Powell because they both are related to controlling power flow generated by a DER like fuel-cell to an electric load and (2) modify the system of Powell for determining, a rate of change of power (RoCoP) based on the power system measurements and using the determined the RoCoP as part of determining DER’s exceeding a threshold of the area EPS as in Wang’070. Doing so the firewall of Powell also can prevent pushing the electrochemical conversion reaction beyond safe or efficient physical limits (Wang’070, [0049]).
Powell in view of Wang’070 still does not teach the system comprising: recloser control subsystem configured to be disposed between a microgrid comprising a distributed energy resource (DER) and an area electric power system (EPS), the recloser control subsystem comprising: a sensor circuit configured to receive a plurality of electrical measurements; an output circuit configured to generate a signal operable to control a recloser.
However, Gubba is directed to a system and method for determining a disturbance in an electrical power delivery system by obtaining measurements (frequency, power flow) and determining whether to selectively isolate a microgrid [distributed site 146] from the electrical power system (EPS) (Fig. 1,5, Abstract). Specifically, Gubba teaches a system [system 100], comprising: a monitoring subsystem [IED 102] and a recloser control subsystem [item 146, fig. 1]
wherein the recloser control subsystem is configured to be disposed between a microgrid comprising a distributed energy resource (DER) [“generator 116, transformer 142, etc.”, analogous to Powell’s DER remotely located DER 207/205] and an area electric power system (EPS), the recloser control subsystem comprising: a sensor circuit configured to receive a plurality of electrical measurements; an output circuit [“The IED 108” to communicate with IED 102] configured to generate a signal operable to control a recloser [“an IED may be in communication with a recloser and capable of controlling reclosing operations”] (Fig. 1, [0022, 0035-0038]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Gubba and Powell in view of Wang’070 because they both are related to controlling power supplying to EPS generated from pluralities of DERs and (2) modify the system of Powell in view of Wang’070 to use a recloser control system with a first communication port that provides measurements to the second communication port of the monitoring system as in Gubba. Doing so the control operations performed by the controller 301 of Powell not only can be performed locally but also additionally can be conveniently performed from a remote location of the DER (Gubba, [0022]).
Regarding claim 25, PWG further teaches the system of claim 24, wherein the action comprises adjusting a power output of the DER to control the RoCoP (Wang’070, [0205]).
Regarding claim 26, PWG further teaches system of claim 24, wherein the action comprises a flag indicating that the DER has violated the threshold (Fig. 3, S413).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over PWG in view of Cho (FOR, KR 101506530 B1, attached allowing with this Office Action).
Regarding claim 22, PWG fails but Cho teaches herein adjusting the power output of the DER comprises adjusting a governor [ “a speed governor (120)”] of the DER [“generator 130,”] (Abstract, fig. 1 & associated texts, claim 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Cho and PWG because they both are related to controlling power output of a DER and (2) adjust a power governor to control power output of the DER as in Cho. Cho teaches an exemplary technique of controlling the output voltage/current provided to the PCC from the DER so that in case of power failure in the power network it can be quickly recovered.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over PWG in view of Weyl.
Regarding claim 5, PWG further teaches/suggests the monitoring system of claim 4, wherein the processor is configured to execute instructions stored on the memory to perform operations comprising comparing the RoCoP of a single step to a percentage of a
	PWG does not teach “nameplate” feature of the claim.
	 Weyl is directed to assessing the reliability and availability of a distributed energy resource (DER) device [analogous to power supplied from the local electrical network 8 to the grid 12] (Abstract). Specifically, Weyl teaches using “nameplate active power” as a rating of the DER ([0079]).
	It would have been obvious to one ordinary skill in the art before the filing of this application to combine the teachings of Weyl and PWG because they both related to controlling distributed energy resource (DES) and have the system of PWG to use “nameplate active power” as active power rating of the power source managed by the controller 301 (of Powell) that provides power to the grid 10. Weyl provides an example technique for PWG about how (by causing the controller 301 (of Powell) to post the required information including nameplate rating) its system can determine the capacity of the DES managed by the electric power firewall 300.

	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over PWG in view of Sinha et al [Sinha] (US 6,697,951 B1).
	Regarding claim 8, PWG further teaches the monitoring system of claim 1, wherein the processor is configured to execute instructions stored on the memory to perform operations comprising receiving user input [“through which the firewall 300 can be reprogrammable”] for the compliance rules (Col. 5, lines 33- 39), but fails to specify such reprogrammed inputs to include “a time over which an enter service period of the microgrid is set to occur” as claimed.
	Sinha, in the field of managing distributed power generation units, teaches a processor configured to execute instructions stored on the memory to perform operations comprising receiving a time over which an enter service period of the microgrid is set to occur via a user input Fig. 4, Col. 7, lines 5-45).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of PWG and Sinha because they both are related to managing power exchange between the DER and EPS/grid and (2) modify the system of PWG (“firewall of Powell) to program/receive a time over which an enter service period of the microgrid is set to occur via a user input as in Sinha. Doing so the owners of the DER of the PWG can easily manage when and how long to sell (enter service period) and when and how long to buy power from the grid to the microgrid based on their needs and preference (Sinha, Col.2, lines 25- 30).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Johansson et al. (US 20190052088 A1) teaches controlling plant active power output ramp rate of a powerplant to a PCC with a power grid… whether an expected ramp rate of the RES active power output during the predefined time period exceeds a predefined maximum ramp rate limit of a plant active power output (Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347. The examiner can normally be reached Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Col. 1, ln 30-35,  “distributed electrical generation system may use an advanced turbine, a reciprocating
        engine, a fuel cell, a photovoltaic panel, a wind turbine, a micro-turbine, etc. to generate electricity”
        2 see para. 0167 for example loads 116. Claim does not require the EPS is limited to utility power grid as stated in paras. 0010, 0027 (“an area electric power system (EPS), such as a utility grid,”) and fig. 1.